By the Court

Stephens J.,
delivering the opinion.
The sole point on which this case turns is the status of this negro, Joe. If he is a free man, these negroes who were bought with his money for him are subject to escheat under the statute against the holding of slaves by free persons of color. But if he is himself a slave, the statute does not apply. Whether (he being a slave) these slaves, who are his property, belong to his master, upon the idea that the master owns his slave and all that his slave owns; or whether they yet belong to the persons from whom Joe bought them, upon the idea that his purchase of them is void from want of capacity in him as a slave to make a contract, are questions not before us in this case. Our business is to decide whether or not they are subject to escheat, as being the property of *277a free person of color. There is no difference nor dispute about the facts in the case. The only question is one of law, as to the status of Joe under the facts. We think he is a slave.- He was a slave in 1821, the property of Thaddeus G. Holt. It is contended that he is free, first by virtue of a manumission of him in New Jersey by one Butler, who had previously bought him from Holt. The evidence on this point leaves no doubt that the sale of him by Holt to Butler, and Butler’s quick succeeding manumission of him in New Jersey, with Joe’s immediate return thereafter to Georgia, were but the different steps in a plan for carrying Joe out of Georgia as a slave and bringing him back as a free man. It was a piece of machinery intended to evade our statute against manumission, and we think it was void from the first step to the last in the series. The mischief at which the statute was levelled, and which we think it has cut up root and branch, was the increase of a free-negro population in the State, by converting slaves into free negroes. This was the object of the statute, and it declares that all conveyances or contrivances intended to evade its object shall be void. It would have been a perfectly legal transaction, if they had carried him out of the State and set him free outside, with a bona fide intention that he should remain out forever after-wards ; but their intention from the beginning, that he should come back and be added to the free-negro population of Georgia, puts the sting of impotency and nullity into the whole proceeding, from the beginning to the end of it. The status of Joe is just what it was before the first step was taken in that scheme to have him added to the free-negro population of Georgia.
2. But it was contended that he was free by lapse of time, he having been registered as a free man, and enjoyed the privileges of a free man ever since 1811. It is very clear that no statute of limitation is applicable to the case, and we are at a loss to know what common law principle can bar the owner from his right to a slave. Such a bar, instead of being found in our law, would be at war with the very object of the statute against manumission. Our law does not allow conveyances, nor contrivances, nor time, to convert a slave into a free man in Georgia, to swell the ranks of a population which the Legislature has carefully guarded from increase from any source whatever, save that of procreation. Judgment affirmed.